DETAILED ACTION
The RCE filed 1/25/22 has been entered. Claims 1, 4, 8, 11, 14 and 20 have been amended, claims 2-3, 9-10 and 15-19 have been cancelled and claims 21 and 22 have been added.

Allowable Subject Matter
Claims 1, 4-8, 11-14 and 20-22 are allowed; renumbered 1-13.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a system comprising: a session border controller coupled with a first communication network and a second communication network, the session border controller comprising a processor and a memory, the memory comprising a set of instructions stored therein which, when executed by the processor, causes the processor to: determine, based on the message from the calling endpoint, whether media connectivity is available between the calling endpoint and the remote endpoint in response to determining media connectivity is available between the calling endpoint and the remote endpoint, conduct the call session between the calling endpoint and the remote endpoint using the signaling channel and without using a media tunnel and in response to determining media connectivity is not available between the calling endpoint and the remote endpoint, conduct the call session between the calling endpoint and the remote endpoint using the signaling channel and the media tunnel, wherein conducting the call session between the calling endpoint and the remote endpoint using the signaling channel and the media tunnel comprises: receiving a media tunneling offer from the calling endpoint, the media 

“Lavoie et al.” (US PGPUB 2009/0238168) (Hereinafter Lavoie) discloses a communication node and method for connecting and maintaining a SIP (Session Initiation Protocol) communication between a caller device and a callee device.
Lavoie does not explicitly disclose a system comprising: a session border controller coupled with a first communication network and a second communication network, the session border controller comprising a processor and a memory, the memory comprising a set of instructions stored therein which, when executed by the processor, causes the processor to: determine, based on the message from the calling endpoint, whether media connectivity is available between the calling endpoint and the remote endpoint in response to determining media connectivity is available between the calling endpoint and the remote endpoint, conduct the call session between the calling endpoint and the remote endpoint using the signaling channel and without using a media tunnel and in response to determining media connectivity is not available between the calling endpoint and the remote endpoint, conduct the call session between the calling endpoint and the remote endpoint using the signaling channel and the media tunnel, wherein conducting the call session between the calling endpoint and the remote endpoint using the signaling channel and the media tunnel comprises: receiving a media tunneling offer from the calling endpoint, the media tunneling offer including a representation of a certificate for the calling endpoint: generating a media tunneling answer in response to the media tunneling offer from the calling endpoint, the media tunneling answer comprising a representation of a certificate for the session border controller and an indication of a port of the session border controller; sending the media tunneling answer to the calling endpoint; receiving, at the port of the session border controller indicated by the media tunneling answer, a media tunneling setup message including a representation of a certificate; determining whether the representation of the certificate from the media tunneling setup message and the representation of the certificate in the media tunneling offer match; in response to determining the representation of the certificate from the media tunneling setup message matches the representation of the certificate in the media tunneling offer, associating one or more media channels of the port of the session border controller indicated by the media tunneling answer with the call session; and exchanging media of the call session using the one or more media channels of the session border controller associated with the call session and signaling of the call session using the signaling channel.

“Wang et al.” (US PGPUB 2015/0188882) (Hereinafter Wang) discloses methods and systems for network address translation traversal between a first user equipment and a second user equipment.
Wang does not explicitly disclose a system comprising: a session border controller coupled with a first communication network and a second communication network, the session border controller comprising a processor and a memory, the memory comprising a set of instructions stored therein which, when executed by the processor, causes the processor to: determine, based on the message from the calling endpoint, whether media connectivity is available between the calling endpoint and the remote endpoint in response to determining media connectivity is available between the calling endpoint and the remote endpoint, conduct the call session between the calling endpoint and the remote endpoint using the signaling channel and without using a media tunnel and in response to determining media connectivity is not available between the calling endpoint and the remote endpoint, conduct the call session between the calling endpoint and the remote endpoint using the signaling channel and the media tunnel, wherein conducting the call session between the calling endpoint and the remote endpoint using the signaling channel and the media tunnel comprises: receiving a media tunneling offer from the calling endpoint, the media tunneling offer including a representation of a certificate for the calling endpoint: generating a media tunneling answer in response to the media tunneling offer from the calling endpoint, the media tunneling answer comprising a representation of a certificate for the session border controller and an indication of a port of the session border controller; sending the media tunneling answer to the calling endpoint; receiving, at the port of the session border controller indicated by the media tunneling answer, a media tunneling setup message including a representation of a certificate; determining whether the representation of the certificate from the media tunneling setup message and the representation of the certificate in the media tunneling offer match; in response to determining the representation of the certificate from the media tunneling setup message matches the representation of the certificate in the media tunneling offer, associating one or more media channels of the port of the session border controller indicated by the media tunneling answer with the call session; and exchanging media of the call session using the one or more media channels of the session border controller associated with the call session and signaling of the call session using the signaling channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
February 7, 2022